Citation Nr: 1711190	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for a left knee disability prior to June 24, 2011 and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to March 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2011 rating decision, the RO increased the Veteran's disability rating for his left knee disability from noncompensable to 10 percent disabling effective June 24, 2011.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was previously before the Board in August 2013.  The appeal was remanded to obtain a VA examination.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently before the Board in August 2013 at which time it was remanded for a VA examination.  In response to the August 2013 Board remand a September 2013 VA examination was obtained.  The Veteran reported left knee symptoms of popping, locking, mild weakness, giving way, and flare-ups.  The examiner performed range of motion testing which found the Veteran's left knee extension pain began at 5 degrees; following the repetitive use test his extension was found to be not limited.  The examiner concluded it was more likely than not that pain could significantly limit functional ability during flare-ups or with repeated use and that there was additional limitation due to pain with change in the baseline range of motion.  The examiner stated it would require speculation to state what additional range of motion loss would be present due to pain because the Veteran was not examined during a flare-up.  The examiner also concluded that it was less likely than not that weakness, fatigability or incoordination could significantly limit functional ability during flare-ups, or with repeated use, and that there was no change in the baseline range of motion during flare-ups.  

The Board finds the September 2013 VA examination to be inadequate.  The examiner concluded that pain could limit functional ability during a flare-up or with repeated use and that there was a change in range of motion due to this pain.  However, the examiner did not provide a rationale for this conclusion.  Additionally, the examiner did not provide a rationale for their conclusion that weakness, fatigability, or incoordination did not limit functional ability during a flare-up or with repeated use.  The examiner noted that there was no objective evidence of instability or subluxation of the left knee but did not indicate how this lead to the finding that weakness, fatigability, or incoordination did not limit functional ability.  Moreover, the examiner indicated they could not provide a degree of loss of range of motion during the flare-up because the examination did not take place during a flare-up, but did not explain how they were able to determine that weakness, fatigability, or incoordination did not limit functional ability during a flare-up without conducting the examination during a flare-up.  

Additionally, 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's September 2013 VA included range of motion testing for the left knee only.  The examiner noted that there was no difference in active or passive ranges of motion of the left knee.  However, it does not appear that testing was performed for weight-bearing and nonweight-bearing and the range of motion of the undamaged joint, the right knee, was not tested, as required by 38 C.F.R. § 4.59. 

Thus, the claims must be remanded in order to obtain a new complete VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.  

Moreover, it appears the Veteran continues to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of the left knee disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examiner should specifically test the Veteran's left knee range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should provide a rationale for all opinions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



